Title: To Thomas Jefferson from John Patten Emmet, 8 February 1826
From: Emmet, John Patten
To: Jefferson, Thomas


                        Dear Sir
                        
                            University
                            February 8—
                        
                    I arrived here last Friday and should have been up to see you before this, were it not that, since my return I have been, and am now suffering from a very severe attack of Influenza accompanied with ague and pain in the side. These disorders have, indeed, been the cause of my delay in returning to the University. I took them upon the road and was compelled to keep my Bed both at Philadelphia and Washington. Finding myself still very much indisposed, I have resorted to this method, to inform you that I could make no arrangement with Mr Wall, the Painter, beyond a promise that he would pay us a visit in the Spring. I deem it necessary, however, to add, that I considered his answer as an unconditional refusal. He requested me most particularly to offer his sincerest thanks for the very kind invitation which you gave him. Permit me also, sir, to present my warmest assurances of attachment and esteem.
                        John P. Emmet
                    